Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Objection of claim 7 has been withdrawn in response to amended claim submitted on 07/05/2022.
Rejection of claims 13 and 14 under 35 USC 112(b) has been withdrawn in response to amended claims submitted on 07/05/2022.
Response to Arguments
Applicant's arguments filed 07/05/2022 with respect to claims 1 and 16 have been fully considered but they are not persuasive. 

With respect to claim 1, applicant stated:
Susana fails to disclose "a robotic arm, the robotic arm including a plurality of torque-controllable joints and an end-effector having at least four degrees of freedom," as amended claim 1 recites…
… Susana fails to disclose "a plurality of actuator control systems," let alone "individual actuator control systems of the plurality of actuator control systems coupled to individual joints of the plurality of torque-controllable," as claim 1 recites

Examiner respectfully disagrees.

Susana teaches of a robotic arm, the robotic arm including a plurality of torque-controllable joints and an end-effector having at least four degrees of freedom (at time marker 0:44 of video complementing text of Susana, a robot is shown that has 4 torque controllable joints. Operator can move the robot in 3-D space and each joint is controlled to make the tip of robot follow a trajectory. A set of trajectories follow by robot are shown at time marker 1:32 as well as in figure 10 of text version. As there are 4 joints, robot has at least 4 degrees of freedom).


    PNG
    media_image1.png
    677
    1200
    media_image1.png
    Greyscale


With respect to “a plurality of actuator control systems, individual actuator control systems of the plurality of actuator control systems coupled to individual joints of the plurality of torque-controllable joints to control the operations of the plurality of torque-controllable joints based on a torque command signal”, Susana teaches the limitation in:

Figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. As there are multiple joints, each joint requires a motor i.e. actuator control system. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. 

Furthermore, at time marker 1:34 of video complementing the text, operator applies a force to move robot out of the guide and robot applies a force that opposes the operator applied force. As guides are in not a straight line, instead are vertical, horizontal as well as curved, a direction that will cause robot to move out of guide will be different at different points. And as robot opposes the applied force, a plurality of actuators control systems coupled to individual joints of the plurality of torque-controllable joints to control the operations of the plurality of torque-controllable joints based on a torque command signal as necessary to apply opposing torque to keep robot in guide.

Therefore, Susana teaches limitations of claim 1 presented in arguments.

With respect to claim 16, applicant stated:

Applicant respectfully asserts that a guide created by a user does not disclose "determining a trajectory associated with an impedance neutral point," as claim 16 recites (empathies added). Applicant notes that Susana fails to even recites a single use of "impedance," determining anything associated with "an impedance neutral point," let alone "determining a trajectory associated an impedance neutral point," as claim 16 recites…
…Accordingly, the virtual guides of Susana do not disclose "determining a task-related workspace force based at least in part on the desired stiffness, a first position of the impedance neutral point, and a first position of an end-effector of a robotic arm," as claim 16 recites.
Examiner respectfully disagrees.

Susana teaches determining a trajectory associated with an impedance neutral point (Figure 10, disclosing guides that have a start position, an end position and intermediate positions along the guide. Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away from the guide, thus controller keeps the robot on guide. Guide is determined trajectory. As user can move the robot along the trajectory, there is no correction force from robot to oppose force applied by user, therefore every point on trajectory is impedance neutral. Correction generated to keep robot on guide is impedance as it impedes user’s attempt to move robot away from guide).

Susana further teaches determining a task-related workspace force based at least in part on the desired stiffness, a first position of the impedance neutral point, and a first position of an end-effector of a robotic arm (page 1039 right column last paragraph, disclosing in our work, the virtual mechanism has only one degree of freedom represented by svm, which represents the movement along a trajectory, the virtual guide. The virtual mechanism can be thought as a cart moving along a rail, with the rail acting as the constraint. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. And figure 10 disclosing virtual guides. Controller generates correction by applying force to cancel user exerted force. Page 1045 left column 7 Experimental evaluation, disclosing the virtual guide assistance, the stiffness was set as K = k I with k = 10,000 N/m and the damping as B = bI with b = 400 N/ms−1. Stiffness is impedance and it is set by operator, hence a desired impedance. As illustrated in figure below, solid arrow represents a force exerted by user when  robot tip is at that very position and dashed arrow represents a corrective force to keep robot on the guide. A two headed arrow illustrates user force exerted along the guide and no corrective force is necessary. For example, when robot is on vertical portion of guide, corrective force applied to user exerted forces in any direction except in vertical direction, similarly when robot is on horizontal position of the guide, corrective force is applied to user exerted forces except horizontal direction. Therefore force vector of corrective force is task related workspace force that depends on position of robot impedance neutral point and position of robot).

    PNG
    media_image2.png
    267
    476
    media_image2.png
    Greyscale


Therefore Susan teaches argued upon limitations of claim 16.

Claim Objections
Claim 14 is objected to because of the following informalities: 
Claim 14 line 3 recites “impedance natural position”, word ‘natural’ appears to be to be a typographic error and examiner interprets it as impedance neutral position.  
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 6 is rejected under 35 USC 112(b):

Claim 6 recites “force is determined based at least in part on a spring-damping force and a safety established force”. It is unclear what a safety established force is, furthermore there is no disclosure of safety established force in specification. Accordingly, appropriate correction and/or clarification are earnestly solicited.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Susana (NPL, Co-manipulation with a library of virtual guiding fixtures).

For claim 1, Susana teaches: A robotic system comprising: a robotic arm, the robotic arm including a plurality of torque-controllable joints and an end- effector having at least four degrees of freedom(at time marker 0:44 of video complementing text of Susana, a robot is shown that has 4 torque controllable joints. Operator can move the robot in 3-D space and each joint is controlled to make the tip of robot follow a trajectory. A set of trajectories follow by robot are shown at time marker 1:32 as well as in figure 10 of text version. As there are 4 joints, robot has at least 4 degrees of freedom); 

a plurality of actuator control systems, individual actuator control systems of the plurality of actuator control systems coupled to individual joints of the plurality of torque-controllable joints to control the operations of the plurality of torque-controllable joints based on a torque command signal (figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. As there are multiple joints, each joint requires a motor i.e. actuator control system. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide). 

a robotic control system coupled to the plurality of actuator control systems, the robotic control system to generate the torque command signal based on a position and orientation of the end-effector and a desired impedance (Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. Figure 10, disclosing virtual guides in the robot workspace. Page 1045 left column 7 Experimental evaluation, disclosing the virtual guide assistance, the stiffness was set as K = k I with k = 10,000 N/m and the damping as B = bI with b = 400 N/ms−1. Stiffness is impedance and it is set by operator, hence a desired impedance. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away
from the guide. Page 1039 right column last paragraph, disclosing in our work, the virtual mechanism has only one degree of freedom represented by svm, which represents the movement along a trajectory, the virtual guide. The virtual mechanism can be thought as a cart moving along a rail, with the rail acting as the constraint. Page 1040 left column 1st paragraph, disclosing robot end-effector and the virtual “cart” mechanism are coupled by a spring-damper system. In this way if the robot end-effector moves, the cart is pulled along the rail in the direction of the movement, on the other hand, the cart also pulls the robot towards the rail, because the connection pulls in both directions. The overall effect is that the robot end-effector can be moved easily along the virtual rail, but not away from the rail. As virtual guides in figure 10 are not straight, movement of robot the one degree of free depends on position and orientation of the robot).

For claim 2, Susana teaches: The robotic system as recited in claim 1, wherein the robotic control system includes a task planner component to determine a set of intermediate points that act as an impedance neutral position associated with the end-effector, individual intermediate points of the set of intermediate points determined iteratively by the robotic system as the end-effector moves from a start position to an end position (Figure 10, disclosing guides that have a start position, an end position and intermediate positions along the guide. Intermediate positions are set of intermediate points that allow the robot to move along without any correction force. Hence intermediate points act as impedance neutral position because motion of robot is not impeded. Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away from the guide, thus controller keeps the robot on guide. Furthermore, each intermediate point is unique due to its position along the guide e.g. movement at one intermediate point along x-axis may be allowed and a correctio force may be generated for same movement vector for another point. Thus the neutrality of each point along the guide is determined iteratively to recognize allowable movement and correction movement vectors when robot moved along the guide).

For claim 8, Susana teaches: The robotic system as recited in claim 1, wherein the desired impedance is received from a user device (page 1045 left column 2nd paragraph, disclosing the virtual guide assistance, the stiffness was set as K = k I with k = 10,000 N/m. Stiff is impedance and as it is set by user, it is receiver by user device. Furthermore Susana discloses in a video that complements the text version of NPL. At time marker 1:00, disclosing it is possible to create new guides connected to the previous guides because in soft more the robot can leave the guide. And at time marker 1:31, disclosing robot cannot leave the guide in hard more. Therefore when user selects soft mode, less impedance is provided, and impedance of higher magnitude is provided when hard mode it selected. Therefore impedance is provided based on user selection).

For claim 16, Susana teaches: A method comprising: receiving a desired stiffness from a user device (Page 1045 left column 7 Experimental evaluation, disclosing the virtual guide assistance, the stiffness was set as K = k I with k = 10,000 N/m and the damping as B = bI with b = 400 N/ms−1. Stiffness is impedance and it is set by operator, hence a desired stiffness); 
determining a trajectory associated with an impedance neutral point (Figure 10, disclosing guides that have a start position, an end position and intermediate positions along the guide. Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away from the guide, thus controller keeps the robot on guide. Guide is determined trajectory); 

determining a task-related workspace force based at least in part on the desired stiffness, a first position of the impedance neutral point, and a first position of an end-effector of a robotic arm (page 1039 right column last paragraph, disclosing in our work, the virtual mechanism has only one degree of freedom represented by svm, which represents the movement along a trajectory, the virtual guide. The virtual mechanism can be thought as a cart moving along a rail, with the rail acting as the constraint. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. And figure 10 disclosing virtual guides. Controller generates correction by applying force to cancel user exerted force. As shown in figure 10, guides represent impedance neutral point and magnitude and vector of correction force depends on magnitude and vector of user force. As an example when user moves robot above impedance neutral point to a first position, correction force is applied in downward direction, thus this force depends on impedance neutral point and first position of robot. Furthermore the force depends on stiffness level set by user, hence desired stiffness); 
determining a torque command based at least in part on the task-related workspace force (page 1039 right column last paragraph, disclosing in our work, the virtual mechanism has only one degree of freedom represented by svm, which represents the movement along a trajectory, the virtual guide. The virtual mechanism can be thought as a cart moving along a rail, with the rail acting as the constraint. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. And figure 10 disclosing virtual guides. Controller generates correction by applying force to cancel user exerted force. Figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. Page 1045 left column 7 Experimental evaluation disclosing 3 DOF robot, thus it actuates multiple joints to move robot back to the guide); and 

sending the torque command to an actuator control system associated with the robotic arm (figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. Page 1045 left column 7 Experimental evaluation disclosing 3 DOF robot, thus it actuates multiple joints to move robot back to the guide by sending torque command to motors associated with them).

For claim 19, Susana teaches: The method of claim 16, wherein the robotic arm includes a plurality of torque-controllable actuators (figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. As there are multiple joints, each joint requires a motor i.e. actuator control system. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. Each joint requires an actuator to control its angle value and perform correction).

For claim 20, Susana teaches: The method of claim 16, wherein task-related workspace force is based at least in part on a distance between the first position of the impedance neutral point and the first position of the end-effector ) page 1045 left column 2nd paragraph, disclosing stiffness was set as K = kI with k = 10,000 N/m and the damping as B = bI with b = 400 N/ms−1, I is distance between actual position and desired position).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Prisma (YouTube Video, Shared admittance control for human-robot co-manipulation based on operator intention estimation).

For claim 3, Susana teaches: The robotic system as recited in claim 2, 

Susana does not teach: wherein the task planner component halts the determination of a next intermediate point of the set of intermediate points in response to meeting or exceeding a safe limit.

Prisma teaches wherein the task planner component halts the determination of a next intermediate point of the set of intermediate points in response to meeting or exceeding a safe limit (at time 1:12, disclosing robot is following one trajectory and has a set of intermediate points associated with that trajectory. When operator moves the robot, it determines a new trajectory to be followed hence a new set of intermediate points associated with new trajectory is determined. Therefore each time a limit is exceeded that causes robot to follow a new trajectory, it halts determination of a next intermediate point from the set of intermediate points associated with previous trajectory).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to wherein the task planner component halts the determination of a next intermediate point of the set of intermediate points in response to meeting or exceeding a safe limit as taught by Prisma to adapt to changing requirements of the operator.
Claim 4 is rejected under 35 U.S.C. 103 as being anticipated by Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Kimura (US 20190240833).

For claim 4, Susana teaches: The robotic system as recited in claim 2, 

Susana does not teach: wherein the task planner determines the trajectory based at least in part on an inverse kinematics model.

Kimura teaches utilizing inverse kinematics and normal kinematics operations for robotic manipulator ([0065], disclosing the position and orientation of the hand (TCP) can be convertible to a joint angle of each joint shaft by inverse-kinematic operations and inversely, the joint angle of each joint shaft is convertible to the position and orientation of the hand (TCP) by (normal) kinematic operations).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to wherein the task planner determines the trajectory based at least in part on an inverse kinematics model as taught by Kimura to accurately determine value of each joint of manipulator).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Handa (US 20180012789).

For claim 5, Susana teaches: The robotic system as recited in claim 1, 

wherein the robotic control system determines the torque command based at least in part on task-related workspace force (Figure 11, disclosing upper button was used to hold and release the discs with the pneumatic gripper, while the lower button was used to start and stop the recording of the demonstrations. Figure 6, disclosing a robot end effector having jaws. Page 1045 right column, disclosing user performs a pick and place task with multiple default guides active. Therefore task of robot is to pick an object, transport it to a desired point and release it. Gripping, transporting and releasing the object are all tasks that require specific gripping/release force as well as force to cause manipulator to move. Furthermore force keeping the robot on guide is task-related workspace force); 

Susana does not teach: wherein the robotic control system determines the torque command based at least in part on task-related workspace force “and a feedforward torque”.

Handa teaches using feedforward control for robotic manipulator ([0072], disclosing feed forward control employing forward differencing allows motion commands to avoid error introduced by closed-loop PID control. Thus, error is eliminated even when control unit 22 controls the motion of robot 12 by using a path of substrate W as the basis for determining position, velocity, acceleration and thus the torque for each of the arms, torso, etc., of robot. [0085], disclosing use of the direct drive motor, the acceleration-limited motion profile, and the forward differencing and feedforward control together significantly reduces the risk of abrasion and contamination, while efficiently transporting and transferring the substrate W to reduce processing time).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to wherein the robotic control system determines the torque command based at least in part on task-related workspace force and a feedforward torque as taught by Handa to not rely primarily on PID control: See Handa [0074].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Handa (US 20180012789) and Dimeas (NPL, Reinforcement Learning of Variable Admittance Control for Human-Robot Co-manipulation).

For claim 7, modified Susana teaches: The robotic system as recited in claim 5, wherein the feedforward torque is based at least in part on an inverse dynamics model, an reference position of the end-effector (page 1039 right column last paragraph, disclosing in our work, the virtual mechanism has only one degree of freedom represented by svm, which represents the movement along a trajectory, the virtual guide. The virtual mechanism can be thought as a cart moving along a rail, with the rail acting as the constraint. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. And figure 10 disclosing virtual guides. As one degree of freedom depends on position of end effector because guides are not straight, feed for torque control is also base on it. As robot keeps its end effector along the guides, it controls its joint angles to ensure the guide is followed, hence an inverse dynamics model).
Modified Susana does not explicitly teach: desired velocity of the end-effector, and a desired acceleration of the end-effector.

Dimeas teaches determining torque of robotic system based on desired velocity of the end-effector, and a desired acceleration of the end-effector (page 1102 left paragraph A. Admittance Controller, disclosing admittance controller accepts as an input the externally applied force by the operator and outputs a desired motion for the end-effector. Page 1015 right column 3rd paragraph, disclosing agent selects a slightly increased damping, which can be attributed to the desired reduction in the acceleration towards minimization of the jerk. As Demeas teaches of desired acceleration, velocity will also be desired at each iteration of processing loop/movement. For example is desired acceleration is 2m/s2 and current velocity is X m/s, desired velocity to attain desired acceleration will be X + 2t, where t is time in seconds. Hence desired velocity is embedded into desired acceleration).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Susana to determine torque of robotic system based on desired velocity of the end-effector, and a desired acceleration of the end-effector as taught by Dimeas to minimize jerk and keep overall smooth motion profile. Thereby eliminating stress on robot joints, links and actuators.  

Claims 6, 9-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Handa (US 20180012789) and Prisma (YouTube Video, Shared admittance control for human-robot co-manipulation based on operator intention estimation).
For claim 6, modified Susana teaches the robotic system as recited in claim 5, wherein the task-related workspace force is determined based at least in part on a spring-damping force (page 1040 left column 1st paragraph, disclosing robot end-effector and the virtual “cart” mechanism are coupled by a spring-damper system).

Modified Susana disclose task-related workspace force is based in part on an additional force associated with an object being held by the end-effector, and a safety established force. 

However Susana teaches virtual guides for safety of robot (page 1038 right column last paragraph – page 1039 left column 2nd paragraph, disclosing virtual fixtures are used to guide the user along a task-specific pathway or to limit the user to move the robot within a safe region. Virtual guides may also be implemented by using anisotropic admittances to attenuate the non-preferred user force component. Therefore non-preferred user force violates and/or risks safety of robot by forcing it to unsafe region).

Prisma teaches of an additional force associated with an object being held by the end-effector, and a safety established force (at time 0:56, disclosing robot is moving along a path. An operator forces robot away from its path and upon release, robot returns to original path. The force that brings robot back to original path is safety force, force vector is illustrated with a red arrow in virtual space. The brings the robot back to original path i.e. safe path. Furthermore this force vector is based on force exerted by operator, hence depends on magnitude and direction of safety violation. At time 1:55, disclosing robot is carrying an object, the object exerts a force on the robot i.e. weight of object and robot necessarily has to determine task related workspace force based on the weight of object to effectively carry it along planned trajectory). 
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Susana to determine task related workforce based on an additional force associated with an object being held by the end-effector, and a safety established force as taught by Prisma to accurately determine force vector necessary for robot stay on planned path and to return to its safe path. Thereby keeping the robot and surroundings safe.

For claim 9, Susana teaches: A method comprising: receiving a desired stiffness from a user device (page 1045 left column 2nd paragraph, disclosing the virtual guide assistance, the stiffness was set as K = k I with k = 10,000 N/m. Stiff is impedance and as it is set by user, it is receiver by user device. Furthermore Susana discloses in a video that complements the text version of NPL. At time marker 1:00, disclosing it is possible to create new guides connected to the previous guides because in soft more the robot can leave the guide. And at time marker 1:31, disclosing robot cannot leave the guide in hard more. Therefore when user selects soft mode, less impedance is provided, and impedance of higher magnitude is provided when hard mode it selected. Therefore impedance is provided based on user selection); 

determining a spring-damping force based at least in part on the desired stiffness and a reference position associated with an end-effector of a robotic arm, the robotic arm having at least two torque-controllable joints (Page 1040 left column 1st paragraph, disclosing robot end-effector and the virtual “cart” mechanism are coupled by a spring-damper system. In this way if the robot end-effector moves, the cart is pulled along the rail in the direction of the movement, on the other hand, the cart also pulls the robot towards the rail, because the connection pulls in both directions. The overall effect is that the robot end-effector can be moved easily along the virtual rail, but not away from the rail as virtual guides in figure 10 are not straight, movement of robot the one degree of free depends on position and orientation of the robot); 

determining a task-related workspace force based at least in part on the spring- damping force and at least one additional force value (Figure 11, disclosing upper button was used to hold and release the discs with the pneumatic gripper, while the lower button was used to start and
stop the recording of the demonstrations. Figure 6, disclosing a robot end effector having jaws. Page 1045 right column, disclosing user performs a pick and place task with multiple default guides active. Therefore task of robot is to pick an object, transport it to a desired point and release it. Gripping, transporting and releasing the object are all tasks that require specific gripping/release force as well as force to cause manipulator to move. Furthermore force keeping the robot on guide is task-related workspace force); 

determining a torque vector based at least in part on the task-related workspace force (Page 1045 right column, disclosing user performs a pick and place task with multiple default guides active. Figure 10, disclosing virtual guides along which the robot moves. Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away
from the guide. Torque vector corrective force to keep robot on guide); 

determining a torque command based at least in the torque vector (Page 1045 right column, disclosing user performs a pick and place task with multiple default guides active. Figure 10, disclosing virtual guides along which the robot moves. Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away
from the guide. Torque vector corrective force to keep robot on guide. And torque command is actual command generated by controller to keep robot on guide)

sending the torque command to the torque-controllable joints (Figure 2, disclosing robot having three joints, Page 1049 left column 1st paragraph, disclosing the controller generates a correction when the user tries to move away from the guide. Torque command signal is sent to the joints for correction).

Susana does not teach torque command is determined based on feedforward torque.

Handa teaches using feedforward control for robotic manipulator ([0072], disclosing feed forward control employing forward differencing allows motion commands to avoid error introduced by closed-loop PID control. Thus, error is eliminated even when control unit 22 controls the motion of robot 12 by using a path of substrate W as the basis for determining position, velocity, acceleration and thus the torque for each of the arms, torso, etc., of robot. [0085], disclosing use of the direct drive motor, the acceleration-limited motion profile, and the forward differencing and feedforward control together significantly reduces the risk of abrasion and contamination, while efficiently transporting and transferring the substrate W to reduce processing time).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to wherein the robotic control system determines the torque command based at least in part on task-related workspace force and a feedforward torque as taught by Handa to not rely primarily on PID control: See Handa [0074].
Susana does not teach determining a task-related workspace force based at least in part on the spring- damping force “and at least one additional force value”. Susana also does not teach sending torque command to at least two torque controllable joints.

Prisma teaches determining a task-related workspace force based in part on one additional force value (at time 0:56, disclosing robot is moving along a path. An operator forces robot away from its path and upon release, robot returns to original path. The force that brings robot back to original path is corrective force, force vector is illustrated with a red arrow in virtual space. The correcting force is a task related workspace force because brings the robot back to original path. Furthermore this force is based on force exerted by operator). Prisma also teaches of sending torque command to at least two torque controllable joints (at time 0:56, disclosing angles of three joints are changed to bring robot back on original. Virtual robot illustrates the three joints that change, see also image below. These joints require actuators in order for change in angle to occur).


    PNG
    media_image3.png
    340
    614
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Susana to determining a task-related workspace force based at least in part on the spring- damping force and at least one additional force value as taught by Prisma to integrate all forces acting on the robot to generate torque control. Thereby optimizing torque control. Furthermore it would have been obvious to control as many actuators necessary that efficiently bring the robot back to original path.

For claim 10, modified Susana teaches: The method of claim 9, 

Susana does not explicitly disclose wherein the additional force value represents a safety force.

However Susana teaches virtual guides for safety of robot (page 1038 right column last paragraph – page 1039 left column 2nd paragraph, disclosing virtual fixtures are used to guide the user along a task-specific pathway or to limit the user to move the robot within a safe region. Virtual guides may also be implemented by using anisotropic admittances to attenuate the non-preferred user force component. Therefore non-preferred user force violates and/or risks safety of robot by forcing it to unsafe region). 

And as additional force through teaching of Prisma is the force exerted by an operator. This force steers the robot away from original path i.e. safe path. It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to call it safety force to determine magnitude and intensity of safety violation. Thereby keeping the robot and its surroundings safe.

For claim 11, modified Susana teaches: The method of claim 9, wherein the additional force value represents a physical force acting on the end-effector (as explained in claim 9, Susana modified through Prisma teaches of force exerted by operator as additional force. It is a physical force acting on the end effector).

For claim 12, modified Susana teaches: The method of claim 9, wherein the at least two torque-controllable joints each have a corresponding torque-controlled actuator and torque controller, wherein sending the torque command to the at least two torque-controllable joints comprise sending the torque command to the torque controllers (figure 2, disclosing a robot having three joints. Page 1040 right column 3.2 Force on the robot end-effector, disclosing robot’s Jacobian transposed J to convert the forces into torque references for the motor controllers. Page 1045 left column 7 Experimental evaluation disclosing 3 DOF robot, thus it actuates multiple joints to move in three directions. As there are multiple joints, each joint requires a motor i.e. torque-controlled actuator. Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide).

For claim 15, modified Susana teaches: The method of claim 9, wherein the spring-damping force is based at least in part on a desired position of the end-effector and an actual position of the end-effector (page 1045 left column 2nd paragraph, disclosing stiffness was set as K = k I with k = 10,000 N/m and the damping as B = bI with b = 400 N/ms−1, I is distance between actual position and desired position).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Handa (US 20180012789), Prisma (YouTube Video, Shared admittance control for human-robot co-manipulation based on operator intention estimation) and Tan (US 20170173795).

For claim 13, modified Susana teaches: The method of claim 12, 

Susana does not teach: further comprising receiving actuator data from a sensor associated with the at least two torque-controllable joints and wherein a desired velocity of the end-effector and a desired acceleration of the end-effector are determined based at least in part on the actuator data.

Tan teaches determining velocity and acceleration of robot ([0058], disclosing a motion trajectory is generated that defines a path for the robotic arm to the brake lever. The motion trajectory is generated by one or more processors. The motion trajectory may be a series of via-points between the arm and the brake lever, and the motion trajectory may include dynamics values associated with each of the via-points. The dynamics values may include desired position, velocity, and acceleration of the robotic arm at the corresponding via-points).

As objective of Susana’s art is to keep robot along safe guide, it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Susana to further comprising receiving actuator data from a sensor associated with the at least two torque-controllable joints and wherein a desired velocity of the end-effector and a desired acceleration of the end-effector are determined based at least in part on the actuator data to determine safe and most efficient operating parameters of robot.

For claim 14, modified Susana teaches: The method of claim 13, wherein the desired velocity of the end-effector and the desired acceleration of the end-effector are received from a trajectory generator component based on an intermediate point between a start position and an end position, the intermediate point acting as an impedance natural position for the end-effector (as explained in claim 13, modified Susana generates motion trajectory by processor, and motion trajectory includes desired velocity and desired acceleration. Processor acts as trajectory generator component. Furthermore intermediate point necessarily has to be along the trajectory i.e. between start position and end position and will also serve as impedance neutral position).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures).
For claim 17, Susana teaches: The method of claim 16, 

Susana does not explicitly teach: wherein the task-related workspace force is also based at least in part on a safety force threshold.

However Susana teaches virtual guides for safety of robot (page 1038 right column last paragraph – page 1039 left column 2nd paragraph, disclosing virtual fixtures are used to guide the user along a task-specific pathway or to limit the user to move the robot within a safe region. Virtual guides may also be implemented by using anisotropic admittances to attenuate the non-preferred user force component. Therefore non-preferred user force violates and/or risks safety of robot by forcing it to unsafe region). 
As force exerted by user steers the robot away from original path i.e. safe path and correction force steers it back (Page 1049 left column 1st paragraph, disclosing controller generates a correction when the user tries to move away from the guide. And figure 10 disclosing virtual guides. Correction is performed by applying workspace force i.e. a safety force). It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to call it safety force to determine magnitude and intensity of safety violation. Thereby keeping the robot and its surroundings safe. Furthermore it would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to have a safety force threshold so that user could move the robot along the guide with ease. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Susana (NPL, Co-manipulation with a library of virtual guiding fixtures) in view of Prisma (NPL, YouTube Video, Shared admittance control for human-robot co-manipulation based on operator intention estimation).
For claim 18, Susana teaches: The method of claim 16, 

Susana does not explicitly teach: further comprising: determining an absolute value of a difference between the first position of the impedance neutral point and the first position of the end-effector is greater than a threshold distance;

adjusting, based at least in part on determining the difference is greater than the threshold distance, the first position of the impedance neutral point to a second position, the second position closer in proximity to the first position of the end-effector than the first position of the impedance neutral point and along the trajectory.

However Susana teaches of three different virtual guides that lead to three different boxes (figure 10 disclosing virtual guides for different boxes). And a video that complements Susana’s art discloses that in hard mode robot cannot leave the guides (at time 1:50, disclosing in hard mode robot cannot leave the guides. Guides comprise impedance neutral points). Robot has to move a certain distance from first virtual guide to be on next virtual guide. 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to determining an absolute value of a difference between the first position of the impedance neutral point and the first position of the end-effector is greater than a threshold distance;  adjusting, based at least in part on determining the difference is greater than the threshold distance, the first position of the impedance neutral point to a second position, the second position closer in proximity to the first position of the end-effector than the first position of the impedance neutral point and along the trajectory. Adding a condition for threshold distance enables user to more effectively move the robot along guides with an allowable range of error. A threshold distance reduces robot unintended guide switching that may be caused by user error.

Or in the alternative Prisma teaches updating an impedance neutral point (at 1:05, disclosing intention estimation is used to proactively reach to human control and predicting operator target point. A new path is generated for new target point, thus new impedance neutral points are also generated along new path).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to modify art of Susana to determining an absolute value of a difference between the first position of the impedance neutral point and the first position of the end-effector is greater than a threshold distance;  adjusting, based at least in part on determining the difference is greater than the threshold distance, the first position of the impedance neutral point to a second position, the second position closer in proximity to the first position of the end-effector than the first position of the impedance neutral point and along the trajectory. Adding a condition for threshold distance enables user to more effectively move the robot along guides with an allowable range of error. A threshold distance reduces robot unintended target point that may be caused by user error.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703. The examiner can normally be reached Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                                                                                                  

                                                                                                                                                                                                      
/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664